Name: Commission Regulation (EEC) No 455/78 of 3 March 1978 amending Annex III to Regulation (EEC) No 2044/75 with regard to the period of validity of export licences issued for milk products in connection with invitations to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 78 Official Journal of the European Communities No L 62/23 COMMISSION REGULATION (EEC) No 455/78 of 3 March 1978 amending Annex III to Regulation (EEC) No 2044/75 with regard to the period of validity of export licences issued for milk products in connection with invita ­ tions to tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3 ), as last amended by Regulation (EEC) No 1 340/77 (4), stipulates in Article 6 that in the case of exports made in connection with invita ­ tions to tender issued by non-member countries the period of validity of export licences may not exceed that prescribed in Annex III to the Regulation ; whereas the extent of this period is limited to the end of the 12th month following that in which the licence was issued ; whereas under the same Article the period of validity of the licence begins on the day on which the application for it was lodged ; Whereas under Article 19 (3) of Commission Regula ­ tion (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advanced fixing certificates for agricultural products (5 ), as last amended by Regulation (EEC) No 1470/77 (6), applications for licences must include an application for advance fixing of the refund , to be submitted not more than 15 days before the closing date for the submission of tenders ; Whereas, in practice, because of the length of the period sometimes elapsing between submission of tenders and their acceptance, the exporter in certain cases does not have time to deliver the quantities awarded to him before his licence expires, or alterna ­ tively the remaining period of the licence is shorter than the delivery period stipulated for the goods in the invitation to tender ; Whereas, in order to remedy this situation , the period of validity of licences of this type should be extended to an extent compatible with the efficient functioning of the advance fixing arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : A rticle 1 At (a) in the first column of Annex III to Regulation (EEC) No 2044/75, ' 12th month ' is replaced by ' 16th month '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 March 1978 . For the Commission Finn GUNDELACH Vice-President C) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No L 213 , 11 . 8 . 1975 , p. 15 . (4 ) OJ No L 154, 23 . 6 . 1977, p. 22 . (5 ) OJ No L 25, 31 . 1 . 1975 , p . 10 . (o) OJ No L 162, 1 . 7 . 1977 , p . 11 .